McMurray, Presiding Judge.
Defendant was indicted and convicted in Richmond County for the offense of burglary and sentenced to serve ten years in prison. Defendant filed notice of appeal to this court but before this case was argued, a motion to dismiss his appeal on the ground that he had escaped and was no longer in custody was filed in this court and served upon his counsel of record. The motion is supported by an affidavit of the Sheriff of Richmond County stating that defendant had escaped and is still at large. No denial of the facts alleged in the motion and as shown in the affidavit attached thereto has been filed in this court by defendant or his counsel. As further support to the fact of defendant’s escape defendant’s counsel, in response to the state’s motion to dismiss, among other things, has requested this court "to stay the Appeal until the *807Appellant [defendant] is recaptured, in order that his Appeal may still be heard.” The case has become moot. Therefore the motion to dismiss defendant’s appeal must be granted. Gravitt v. State, 221 Ga. 812 (147 SE2d 447); Bolden v. State, 143 Ga. App. 842 (240 SE2d 231).
Argued October 15, 1979
Decided October 17, 1979.
Sam G. Nicholson, for appellant.
Richard E. Allen, District Attorney, William Lumpkin, Assistant District Attorney, for appellee.

Appeal dismissed.


Bdnke and Underwood, JJ., concur.